               Case 3:20-cv-01603-JCH Document 1 Filed 10/26/20 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

____________________________________
                                    :
TASHIA SMITH,                       :                            CIVIL ACTION NO.
      Plaintiff                     :
                                    :                            JURY TRIAL REQUESTED
      vs.                           :
                                    :
VOYA FINANCIAL PARTNERS, LLC        :                            OCTOBER 26, 2020
      Defendant                     :
____________________________________:

                                             COMPLAINT

     I.        JURISDICTION AND VENUE

          1.      This Court has original subject matter jurisdiction over this Action under 28 U.S.C.

§§ 1331 and 1341 42 U.S.C. §2000e-5, insofar as the matters in controversy are brought

pursuant to 29 U.S.C. § 2612 et seq., the Family and Medical Leave Act ("FMLA.")

          2.      Venue in the District of Connecticut is proper because at all times relevant, Plaintiff

resided in Connecticut, Plaintiff worked in Connecticut, and Defendant has its principal place

of business in Connecticut.

    II.        PARTIES

          3.      At all times set forth herein, the Plaintiff, Tashia Smith, was a resident of East

Hartford, Connecticut.

          4.      At all times set forth herein, the Defendant, Voya Financial Partners, LLC, was a

Delaware limited liability company, with its corporate headquarters located in Windsor,

Connecticut.

   III.        FACTUAL ALLEGATIONS

          5.      Plaintiff commenced her employment with the Defendant in 2004 in the position of

Senior Analyst.
             Case 3:20-cv-01603-JCH Document 1 Filed 10/26/20 Page 2 of 5




        6.      This was a full-time position and Plaintiff worked at least 1,250 hours per year in

each year she was employed by the Defendant preceding the events set forth hereunder.

        7.      Plaintiff suffers from a number of mental health conditions that require periodic

doctors’ appointments, including Post-Traumatic Stress Disorder (“PTSD”), anxiety, and

depression.

        8.      Plaintiff required periodic absences from work in order to attend medical

appointments for these conditions, and in the latter portion of 2019, and continuing into the early

part of 2020, the Plaintiff applied for, was approved for, and utilized intermittent leave under the

FMLA in connection with the same.

        9.      In or around late February of 2020, the northeastern United States, including the

State of Connecticut, began to suffer the effects of the COVID-19 global health pandemic.

        10.     On March 10, 2020, Ned Lamont, Governor of the State of Connecticut, declared a

public health emergency throughout the State in response to the global pandemic of COVID-19,

which had at that juncture “resulted in the spread of infections in Connecticut and surrounding

states[.]”

        11.     On March 16, 2020, the Plaintiff began to fill feel ill and experienced symptoms of

high fever and difficulty breathing, two symptoms associated with COVID-19.

        12.     Plaintiff sought treatment with her primary care doctor due to the aforesaid

symptoms.

        13.     Upon examining Plaintiff, her primary care doctor opined the Plaintiff was likely

suffering from COVID-19, however, on account of the limited testing capacity then-available in

the early stages of the COVID-19 pandemic and the resulting rationing of tests to persons with

severe symptoms, Plaintiff’s doctor was unable to refer Plaintiff for COVID-19 testing.



                                                 2
            Case 3:20-cv-01603-JCH Document 1 Filed 10/26/20 Page 3 of 5




       14.     Due to Plaintiff’s likely COVID19 diagnosis, her doctor instructed her to self-

quarantine for a period of two weeks, in accordance with the then-existing guidance from the

Centers for Disease Control and Prevention (“CDC”), the United States federal public health

agency.

       15.     Plaintiff’s doctor provided her with a note memorializing these instructions and the

Plaintiff notifed Defendant of her diagnosis and missed work in March and April 2020 for

her condition utilizing leave under the FMLA.

       16.     Subsequent to her return to work, in April of 2020, Plaintiff was issued a written

warning.

       17.     In May 2020, Plaintiff was then placed on final warning for the reason that

Plaintiff’s attendance and because Plaintiff’s numbers were down.

       18.     Defendant’s reason for this warning was pretextual, while Plaintiff’s numbers were

down, it was because Defendant’s work volume itself was down as a result of the COVID-19

pandemic.

       19.     Plaintiff had completed all of the work assigned to her. She did not have a backlog

of any uncompleted work.

       20.     On June 5, 2020, Defendant terminated Plaintiff’s employment for the supposed

aforesaid performance deficiencies.

       21.     At the time of Plaintiff’s termination, she continued to utilize intermittent FMLA

to attend medical appointments.




                                                3
             Case 3:20-cv-01603-JCH Document 1 Filed 10/26/20 Page 4 of 5




FIRST COUNT:                    Retaliation in violation of the FMLA 29 U.S.C. § 2612 et seq.

        1.      The Plaintiff repeats and re-alleges Paragraphs 1 through 21 above as Paragraphs 1

through 21 of this First Count, as if fully set forth herein.

        22.     At all times relevant hereto, the Defendant employed more than 50 employees

within a 75 mile radius of the Plaintiff’s place of employment.

        23.     The Plaintiff was an eligible employee under the FMLA, the Plaintiff was a

qualified employee and entitled to a leave under the FMLA, the Plaintiff gave notice for her need

for leave under the FMLA, for which she was eligible, and the Plaintiff took leave under the

FMLA, as set forth above.

        24.     The Plaintiff was retaliated against and subject to adverse employment action for

exercising her rights under the FMLA.

        25.     As a result of the foregoing unlawful conduct of the Defendant, Plaintiff has suffered

and will continue to suffer, lost wages and benefits, as well as other consequential losses and damages.

        26.     As a further result of the foregoing unlawful conduct of the Defendant, the Plaintiff

has incurred, and will incur, attorney’s fees and costs.




                                                   4
            Case 3:20-cv-01603-JCH Document 1 Filed 10/26/20 Page 5 of 5




WHEREFORE, Plaintiff herby requests a trial by jury and prays for the following relief:

       1.      Money Damages for lost wages and employment benefits;

       2.      Reinstatement or Front Pay in lieu thereof;

       3.      Reasonable attorneys’ fees;

       4.      Interest;

       5.      Liquidated Damages;

       6.      Costs of this Action; and

       7.      All other awardable relief.

                                                    THE PLAINTIFF,
                                                    TASHIA SMITH


                                                    BY: ______________________________
                                                    Michael J. Reilly (ct28651)
                                                    CICCHIELLO & CICCHIELLO, LLP
                                                    364 Franklin Avenue
                                                    Hartford, CT 06114
                                                    Phone: 860-296-3457
                                                    Fax: 860-296-0676
                                                    Email: mreilly@cicchielloesq.com




                                                5
